DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statements filed on 10/15/2021 and 3/5/2020 have been 
entered. Claims 1-20 are presented for examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation “wherein the bin platform further includes a casing bin and a storage bin" in 1.  There is insufficient antecedent basis for this limitation in the claim. The term “a casing bin” has previously recited in claim 1 should be changed to - - the casing bin - -.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rajan et al. (Rajan et al. – 2007/0058471; herein after referred to as “Rajan”) in view of Co et al. (Co et al. – 2009/0137070; herein after referred to as “Co”).
Regarding claim 11, Rajan discloses a method, comprising recording information on a memory chip (Rajan; figures 13-14; par. 0092 – memory stacks 1320, sockets 1310; stacks 1420 placed in the sockets 1410); 
providing a bin platform containing raw material bins (Rajan; figures 13-14; par. 0092 – memory stacks 1320, sockets 1310; stacks 1420 placed in the sockets 1410); 
moving a shuttle for selecting a casing and the memory chip from the bin platform (Rajan; figures 13-14; par. 0092 – memory stacks 1320, sockets 1310; stacks 1420 placed in the sockets 1410); 
assembling the casing and the memory chip into a single unit (Rajan; figures 13-14; par. 0049, 0050, 0092 – memory stacks 1320, sockets 1310; stacks 1420 placed in the sockets 1410; memory chips stacked into a single interface chip); and 
The claim differs in calling for printing marks or indications on the casing.
However, this claimed limitation is not new. Reference to Co is cited as an evidence showing the conventionality of marking the binned chips and tracking separate bins (Co – par. 0092 – marking binned chips and tracking different bins). In view of Co’s teachings, it would have been obvious to incorporate the chip and bin markings in the system as taught Rajan. The modification implements chip and bin identification which would be well within the skill levels and expectation of an ordinary skilled artisan. 
Regarding claim 14, see the discussions in view of Rajan/Co. Further, Rajan/Co discloses the method of claim 11, wherein the casing defines an outer surface upon which the marks or indications are printed (Rajan; figures 13-14; par. 0049, 0050, 0092 – memory stacks 1320, sockets 1310; stacks 1420 placed in the sockets 1410; memory chips stacked into a single interface chip; Co – par. 0092 – marking binned chips and tracking different bins).  
Regarding claim 15, see the discussions in view of Rajan/Co. Further, Rajan/Co discloses the method of claim 11, further comprising: selecting the casing from a casing bin on the bin platform; and selecting the memory chip from a storage bin on the bin platform (Rajan; figures 13-14; par. 0049, 0050, 0092 – memory stacks 1320, sockets 1310; stacks 1420 placed in the sockets 1410; memory chips stacked into a single interface chip; Co – par. 0092 – marking binned chips and tracking different bins).  
Regarding claim 18, see the discussions in view of Rajan/Co. Further, Rajan/Co discloses the method of claim 11, further comprising recording digital content on the memory chip (Rajan; figures 13-14; par. 0049, 0050, 0092 – memory stacks 1320, sockets 1310; stacks 1420 placed in the sockets 1410; memory chips stacked into a single interface chip; Co – par. 0092 – marking binned chips and tracking different bins).  
Regarding claim 19, see the discussions in view of Rajan/Co. Further, Rajan/Co discloses the method of claim 11, further comprising storing media files including the marks or indications on a data storage (Rajan; figures 13-14; par. 0049, 0050, 0092 – memory stacks 1320, sockets 1310; stacks 1420 placed in the sockets 1410; memory chips stacked into a single interface chip; Co – par. 0092 – marking binned chips and tracking different bins).  
Regarding claim 20, see the discussions in view of Rajan/Co. Further, Rajan/Co discloses the method of claim 19, further comprising printing the marks or indications stored on the data storage on the casing (Rajan; figures 13-14; par. 0049, 0050, 0092 – memory stacks 1320, sockets 1310; stacks 1420 placed in the sockets 1410; memory chips stacked into a single interface chip; Co – par. 0092 – marking binned chips and tracking different bins).

Allowable Subject Matter
Claims 1-10 are allowed.

Claims 12-13 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to disclose:
i. a system, comprising a recording device for recording information on a memory chip; a bin platform containing raw material bins; an assembler subsystem movably attached to the bin platform, the assembler subsystem comprising a shuttle for removing a selected sized casing from a casing bin and the memory chip from a memory bin and assembling the two into a single unit by applying pressure; and a printing device for printing marks or indications on the casing (claim 1, claim 2-10 depend on claim 1).
ii. the method of claim 11, wherein the single unit is a Universal Serial Bus storage unit including: the casing integrated with a Universal Serial Bus data interface; the memory chip; and a connector that couples the memory chip to the casing (claim 12).  
iii. the method of claim 11, further comprising selecting the casing from multiple sizes (claim 13).  
iv. the method of claim 11, further comprising a gripping mechanism including arms configured to grip and move the single unit (claim 16, claim 17 depends on claim 16).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887